Dated the  26th day of October  2009.


























































AGREEMENT

FOR SALE OF SHARES








THIS AGREEMENT is made on the 26th day of October  2009










BETWEEN




(1)

Leung,  Kwok-wai Clifton, holder  of  [identity  card  number  xxxxx] of
 [address]  (the

"Seller");and




(2)

Simple Earth, Inc., a corporation established under ·the laws of USA whose
registered

office is situated at 35 Amber Drive, San Francisco, California 94131 (the
"Purchaser"). WHEREAS:

(A)

As at the date of this Agreement, the Seller is the owner of the Sale Shares,
representing

100 per cent of the issued share capital of the Company.




(B)       The Seller has agreed to sell to the Purchaser and the Purchaser has
agreed to purchase from the Seller the Sale Shares for the consideration and
otherwise upon and subject to the terms and conditions of this Agreement (the
"Acquisition").










IT IS HEREBY AGREED as follows:




1.

DEFINITIONS AND INTERPRETATION




(A)      In this  Agreement  (including  the Recitals)  the following
expressions  shall (unless the context otherwise requires) have the following
meanings:




"Business"  means the business of marketing, distribution or sale of
bagasse-based paper products, which business has been conducted throughout the
United States of America, Canada and Europe;




"Business  Day''  means a day (other  than a Saturday or Sunday)  on  which
commercial banks in the USA are open for the transaction  of general banking
business by members of the public;




"Company" means SugarMade, Inc., a California corporation  with a principal
place of business located at 2429 Francisco St., San Francisco, CA 94123;




"Completion" means performance by the Seller and the Purchaser of their
respective obligations under Clause 4;




"Completion Date" means the date of Completion as referred to in Clause 4{A);








-"Covenants" means the covenants set out in Clause 6;




"Convertible Promissory Notes" means those certain convertible promissory notes
issued in a series and executed as at the date of Completion  (or reasonably
thereafter)  by the Purchaser in favour of Stephen Pinto and certain other
investors in the aggregate principal amount of five hundred forty thousand
dollars ($540,000), the form of which is attached as Exhibit 3 hereto. For
purposes of this Agreement, each such convertible promissory note shall .be
defined as a "Convertible Note” and together, the "Convertible Promissory
Notes".




"US$" means USA dollars;




"USA" means the United States of America;




"Sale Shares" means the Shares, representing 100 per cent of the issued and
outstanding share capital of the common stock of the Company as at the date of
this Agreement;




"Shares" means ordinary shares of capital of the Company and "Share" shall be
construed accordingly;







"Stock Consideration" means collectively the 72,973 shares, representing 10
percent of the issued and outstanding capital stock of the Purchaser as at the
date of this Agreement;







"Stock  Option  Plan"  means  the  Company's 2009  Stock  Option/Stock  Issuance
 Plan pursuant to which 150,000 shares of the Company's  Common Stock have been
reserved for future issuance to the Company's employees, contractors and
advisors, and pursuant to which no options have been granted or shares issued as
of the Completion Date;




"Warranties" means the representations and warranties set out in Clause 5.




(B)

In this Agreement, unless the context otherwise requires, any reference to:




(i)        a Clause, Recital or Exhibit is to a clause of or a recital or
exhibit to this Agreement, as the case may be, and a reference to this Agreement
includes each Exhibit;




(ii)       “writing", or any cognate expression, includes a reference to any
communication effected by telex, facsimile transmission, email correspondence or
similar means; and







(iii)      a document "in the agreed form" is a reference to the form of the
relevant document agreed between the parties and initialed by them for the
purpose of identification.




(C)

The  headings  in  this  Agreement  are  for  convenience  only  and  shall  not
 affect  the





construction of this Agreement.




2.

CONDITION PRECEDENT




(A)

Completion shall be conditional upon the following:







(i)     the Bill of Sale in the form attached hereto as Exhibit I is subsisting
and valid as of the Completion  Date;




(ii)     the  Exclusive Supplier  Agreement in the  form  attached  hereto  as
 Exhibit  2  is subsisting and valid as at the Completion Date;




(iii)

there being  no  breach  of  the  Warranties at  any  time up to (and
 including) the

Completion Date;




(iv)   termination of that certain  letter agreement dated May 1, 2009, by and
among The MarketSource Companies, Sugar  Cane  paper  Company-Hong Kong  and
 Suagar Cane Paper Company-Asia Ltd, a copy of which is attached hereto as
Exhibit 5.







(B)       If the conditions precedent referred to in Clause 2(A) shall not have
been fulfilled (or waived by the Seller or the Purchaser, as the case may be) by
the Completion Date, this Agreement shall become null and void ad initio and no
Party shall have any liability or obligation to any other Party howsoever or
whatsoever, save in respect of any failure to use best endeavors as aforesaid.




3.

SALE AND P'URCHASE OF THE SALE SHARES




(A)       The  Seller  shall sell  free  from  all  encumbrances and  together
 with  all  rights attached thereto  as at  the date of this Agreement (and  all
rights  hereafter becoming attached  or accruing  thereto)  and  the  Purchaser
shall purchase  the  Sale  Shares with  effect  from Completion in accordance
with  the terms and conditions of this Agreement together  with all rights,
charges, adverse claims and interests past, now and hereafter  attached  hereto.




(B)

The consideration for the Sale Shares shall comprise of the following:




(i)

an aggregate sw11 of 'US$400,000.00 which  shall  be paid by the Purchaser to
the

Seller on Completion in accordance with the provisions of Clause 4(A)(vii &
viii).




(ii)

the Stock Consideration which shall be paid by the Purchaser to the Seller on

Completion in accordance with the provisions of Clause 4(A)(ix).




(C)

Any stamp duty payable on the sale and purchase of the Sale Shares shall be
borne by the

Seller and the Purchaser in equal shares.





4.

COMPLETION




(A)

Subject to the terms and conditions of this Agreement, Completion shall take
place at the

offices of Niesar & Whyte LLP, 90 New Montgomery Street, 9

Floor, San Francisco,

California 94105 on October 26, 2009 or such other place or date as the Parties
hereto may mutually agree in writing, when, except as indicated below, all but
not part only of the business referred to below shall be transacted:




(i)        the Purchaser shall deliver to the Seller a copy of the certificate
of incorporation and the by-laws (or other constitutional documents) of the
Purchaser and minutes of a meeting of the board of directors or other governing
body of the Purchaser approving the execution of this Agreement and issuance of
the Stock Consideration by the Purchaser and the performance of the Purchaser's
obligations under this Agreement  certified  as true, complete  and correct
 copies  by a  director  or  the secretary of the Purchaser;




(ii)       the Seller shall deliver to the Purchaser a transfer of the Sale
Shares, in the agreed form, duly executed in favour of the Purchaser together
with the share certificates in respect of the Sale Shares;




(iii)      the Seller shall cause a board meeting of the Company to be held at
which the Seller shall resign as director of the Company  with effect from the
later of the date of Completion.  Alternatively, such action may be taken by
execution of a letter of resignation of the sole director of the Company, with
effect from the later of the date of Completion;




(iv)      the Seller shall cause a board meeting  of the Company to be held at
which the transfer of the Sale Shares shall,  subject  to the relevant
Instrument of Transfer being duly stamped be passed for registration and
registered and the Company shall issue and deliver to the Purchaser  a new share
certificate  representing  the Sale Shares.   Alternatively, such action  may
 be taken  by execution of an action  by written consent of the sole director of
the Company;




(v)       the Seller shall deliver to the Purchaser the written resignation as
director of the

Company in the agreed form of the directors  referred to in (iii) above;




(vi)      the statutory books, books of account, title deeds, all insurance
policies and receipts and other records and contracts and licenses and other
documents, chops, seals and cheque  books and other items belonging  or relating
to the Company as may be requested  by the Purchaser  and  which are in the
possession  and control  of the Seller;




(vii)

the Purchaser shall pay to the Seller (or as the Seller may direct by written
notice) US$300,000.00  in  cash  in  immediately   available  funds  in  part
 payment  and





consideration for the sale and purchase of the Sale Shares, by electronic
transfer to such bank account(s) as may be notified by the Seller to the
Purchaser in writing not less than 3 Business Days before the Completion Date
(and if more than one such bank account is so notified, in such proportions as
the Seller may specify in such notification) or by way of a bank draft issued by
a licensed bank in USA;




(viii)

the Purchaser shall issue and deliver a promissory note in the sum of
US$60,000.00

in favour of the Seller payable on the 30th day of June 2010;




(ix)      the Purchaser shall issue and deliver to the Seller share certificate,
representing the Stock Consideration, issued and fully paid and duly registered
in the name of the Seller;




(x)       the Seller shall pay to the Purchaser in cash in immediately available
funds by electronic transfer to such bank account(s) as may be notified by the
Purchaser to the Seller in writing not less than 3 Business Days before the
Completion Date or by  way  of a  bank draft  drawn  on  a  licensed  bank  in
 USA  in  favour  of  the Government of USA an amount representing any stamp
duty payable by the Seller pursuant to Clause 3(C);




(xi)      Stephan  Pinto  shall  pay  to  Purchaser  US$15,000.00   in  cash  in
 immediately available funds by way of a bank draft issued by a licensed bank in
USA;




(xii)     within 30 days of the Completion Date, Stephan Pinto, alone or in
conjunction with other investors, shall pay to Purchaser US$185,000.00 in cash
in immediately available funds by way of a bank draft issued by a licensed bank
in USA;




(xiii)    within 5 days of Purchaser's receipt of the funds described in Section
4(A)(xii) above, Purchaser shall pay to Seller US$40,000.00 in cash in
immediately available funds by way of a bank draft issued by a licensed bank in
USA;




(xiv)    the Seller shall transfer and assign all of Seller's right t title and
interest in and to the mark "Sugar  Made", Serial Number 77625286,   to
Purchaser, including, without limitation, the filing of an assignment of such
mark from the Seller to Purchaser within a reasonable time after the Completion
 Date, but in no event later than 15 days following the Completion Date.




(13)

If the Seller (on the one hand) or the Purchaser or the Purchaser on the other
hand shall fail or be unable to comply with any of their respective obligations
under Clause 4(A) despite the Completion becoming unconditional in accordance
with the provisions hereof, then the Purchaser (in the case of any such
noncompliance by the Seller) or the Seller (in the case of any such
non-compliance by the Purchaser)  shall not be obliged to perform any of their
respective obligations under Clause 4(A) and shall be entitled (in addition to
and without prejudice  to  any  other  rights or  remedies  available  to  it)
 to  rescind  this  Agreement whereupon  this Agreement shall  be rescinded and
shall cease to have effect.    Witl1out





prejudice to the generality of the foregoing, the Purchaser shall not be
required to complete the purchase of any of the Sale Shares unless the purchase
of all of the Sale Shares is completed simultaneously.  Save as aforesaid,
neither the Seller or the Purchaser shall be entitled  to rescind  this
Agreement, whether before or after Completion, for any reason whatsoever.




5.

THE WARRANTIES




(A)

The Seller represents and warrants to the Purchaser that:-




(i)     it has full power to enter into and perform this Agreement and this
Agreement constitutes its legally valid and binding obligations;




(ii)       it has the full power, authority and legal right to own its assets
and to carry on its business and is not in receivership or bankruptcy;




(iii)      it has taken no steps to enter into bankruptcy or analogous
proceedings and no petition has been presented for its winding up or similar
proceedings taken and there are no grounds on which a petition or application
could be based for the bankruptcy of or appointment of a receiver or the levy of
distress or execution or the taking of analogous proceedings against it;




(iv)      it is the sole legal and beneficial owner of the Sale Shares;




(v)       save  for  the  pre-emption and other  provisions  contained  in the
by-laws of  the Company,  there is no option, right to acquire, mortgage,
charge, pledge, lien or other  form of security or encumbrance  or equity on,
over or affecting  the Sale Shares and there is no agreement or commitment to
give or create any of the foregoing and no claim has been made by any person to
be entitled to any of the foregoing; and




(vi)      At the time of Completion, there shall be no liability for taxes,
contract obligations or any other type of claim that may be asserted against the
Company; including, without limitation, any obligation that the Company may have
with respect to any income tax or Franchise tax arising out of the net taxable
income of the Company from the date of the Company’s inception to the date of
Completion.




(13)

The Purchaser represents and warrants to the Seller that:







(i)    The Purchaser is a corporation duly organized, validly existing and in
good standing w1der the laws of the USA. The Purchaser is duly authorized to
conduct business and is in good standing  under the laws of the USA and ahs
 full corporate  power and authority  and  all  licenses,  permits  and
 authorizations  necessary  to  carry  on  the





businesses in which it is engaged, to own and use the properties owned and used
by it and to execute, deliver and perform this Agreement. The execution and
delivery of this Agreement and the consummation of the Acquisition and the
issuance of the Stock Consideration and the other transactions contemplated
hereby by the Purchaser have duly and validly authorized by all necessary
corporate action. No other corporate acts or proceedings on the part of the
Purchaser are necessary to authorize this Agreement or the transactions
contemplated hereby;




(ii)   This  Agreement   has  been  duly  executed  and  delivered   by  the
 Purchaser  and constitutes  the  legal  valid  and  binding obligations  of
 the  Purchaser  enforceable against it;




(iii)  The entire-issued and outstanding capital stock of the Purchaser consists
of 656,756 shares of common stock, no par value, which has been duly authorized
and are validly issued and fully paid and free from encumbrances;




(iv) Save the Convertible Promissory Notes and the Stock Option Plan, there is
no subscription, warrant, option, convertible security, or other right
(contingent or other) to purchase or otherwise acquire equity securities  of the
Purchaser is authorized or outstanding   and   there   is   no  commitment   by
  the  Purchaser   to   issue  shares, subscriptions, warrants, options,
convertible securities or other such rights or to distribute to holders of any
of its equity securities any evidence of indebtedness and there is no written or
oral agreement by the Purchaser to sell or transfer any common stocks of the
Purchaser to any third person and there is no obligation (contingent or other)
to purchase,  redeem  or otherwise acquire  any of its equity  security  or any
interest therein,  or to pay any dividend or to pay any dividend or make any
other distribution in respect of the common stock of the Purchaser;




(v)   The  shares  of  the  common   stock  of  the  Purchaser   that
 constitute  the  Stock Consideration are and/or will be duly authorized and
validly issue, and as of the date of issuance shall be fully paid and free of
all liens, charges, claims, encumbrance and liabilities whatsoever.







(C)      The Parties represent  and  warrant to each other that the Warranties
will  be true at and fulfilled  down  to  Completion  in all  respects  as  if
 they  had  been  made  or given at Completion and on the basis that a reference
to the actual time of Completion were substituted for any express or implied
reference to the time of this Agreement.




(D)      The Parties undertake that they shall not, prior to Completion, do any
act or thing or omit to do any act or thing the commission or omission of which
would constitute a breach of the Warranties as if they were given at Completion
or which would make any of the Warranties inaccurate or misleading if they were
so given on the basis referred to in Clause

5(B).





(E)       In addition to the rights of the Parties to damages or any other
rights at common law in respect of any breach of the Warranties, each party
agrees to fully indemnify and keep the other party fully indemnified and
harmless against any loss or liability arising out of this Agreement suffered as
a result of any breach of any of the Warranties of the indemnifying party,
together with all costs, charges, interest, penalties and expenses incidental or
relating thereto.




(F)       The Parties shall be entitled to claim each other after Completion
that any of the Warranties is or was untrue or misleading or has or had been
breached at the date of Completion.




(G)      The Parties undertake to do or procure  to be done all such  acts and
things as may be necessary to ensure that the Warranties are true and correct in
all respects as at the date of Completion, including, without limiting the
generality of the foregoing, all such acts and things as may be required to
perfect the title to the Sale Shares (on the part of the Seller) and to the
Stock Consideration  (on the part of the Purchaser)  and/or  to discharge any
option, right to acquire, mortgage, charge, pledge, lien or other form of
security or encumbrance or equity on, over or affecting  the Sale Shares or any
agreement or commitment to give or create any of the foregoing referred to in
sub-Clause 5(A)(v) and sub-Clause 5(B)(v) respectively.










(6)

THE COVENANTS










(A)      From  and  after  the  date  of  this  Agreement  through  the
 Completion  Date, except  as expressly contemplated or permitted by this
Agreement, the Parties shall conduct their businesses in the ordinary course of
business, and use reasonable efforts to maintain and preserve its business
organizations, assets, employees and advantageous business relationship;




(B)       The Parties will use their best efforts to bring about the fulfillment
of each of the conditions precedent to the obligations of the other patty to
close the tra11sactions contemplated by this Agreement, and will render
reasonable assistance to the other party as requested by such other party to
enable it to fulfill its obligations hereunder.  The Parties shall give notice
to the other party, when they, respectively, have satisfied all of the
conditions to the other party's obligation to close for which they,
respectively, are responsible;




(C)       Prior to Completion, neither the Seller, on the one hand, nor the
Purchaser, the other hand, shall, without prior written consent of the other
party:




(i)        except  in the ordinary  course  of  business,  enter  into,  amend
or tem1inate any material contracts or agreements,  including,  without
limitation, any agreements of employment,  stock  or  asset  sale, acquisition,
 merger, consolidation  or  other  business acquisition, disposition, or
combination, or make any change in any material contracts;








(ii)

amend its certificate of incorporation or by-laws;




(D)      The Parties shall promptly advise the other party of any change or
event having a material adverse effect on it or which it believes would or would
be reasonably likely to cause or constitute a material breach of their
respective representations,  warranties or covenants hereunder;




(E)       Prior to the date that is three (3) years after the date of this
Agreement, the Seller shall not own or operate any Business in competition to
that of the Purchaser or solicit its employees and/or enter  into any
 advertising  agreements  with  the  Purchaser's  competitors  at  any location
in the United States or Europe;




(F)       The Purchaser undertakes to honour  the promissory note under Clause
4(A)(viii) and to pay an interest of 4 per cent per annum from the due day to
the date of the final payment and agrees that the Seller may offset the same for
any unfulfilled obligations, adjustments or breaches pursuant to this Agreement
and undertakes that such adjustment report shall be issued to the Seller no
later than 28th February 2011 along with the amount of offset to the promissory
note.










(G)      The Seller shall use its good faith best efforts to ensure that the
terms of the Exclusive Supplier Agreement are honoured by Sugarcane Paper Co.,
Ltd., a Hong Kong entity, for the entire term of that Agreement;




(H)      The Seller covenants with the Purchaser that the Seller shall use its
good faith best efforts to cause the assets of Sugarcane Paper Co., Ltd., as
described in the Bill of Sale at1ached hereto as Exhibit 1, be transferred to
either the Company or to Purchaser, free and clear of all claims as at the
Completion Date.




(I)       The Purchaser covenants with the Seller that in the event that the
holders, or any of them, of the Convertible Promissory  Notes exercise his, her,
its or their right to convert such note(s) into shares of the common  stock  of
the Purchaser  pursuant to the terms of such Convertible   Promissory  Notes,
 then,  within  7  days  following  such  conversion,  the Purchaser shall issue
to Seller additional shares of the common stock of the Purchaser such that the
total number of shares owned by Seller shall be equal to or not less than 10
percent of the combination of(i) the issued and outstanding capital stock of the
Purchaser as at the Completion Date; and (ii) the aggregate of shares that the
Purchaser issues to the holder(s) of   the      Convertible       Promissory
      Note(s)       following       such      conversion.




(J)        The Purchaser covenants with the Seller that the Purchaser shall pay
an earned payment in the aggregate sum of US$600,000.00, to which the Seller is
entitled pursuant to the terms and conditions described in Exhibit 4 hereto, to
the Seller in three equal annual payments in the fiscal year of 2010, 2011 and
2012 and within 30 days after the filing of the annual





financial statements by the Purchaser in each of the said respective fiscal
years.










7.

LIMITATIONS ON CLAIMS




The Purchaser agrees that the aggregate liability of the Seller under this
Agreement shall not exceed the aggregate of the amounts received by the Seller
under this Agreement by way of consideration for the sale and purchase of the
Sale Shares under Clause 3(B).  The liability of the Seller in relation to the
Warranties shall cease on the date four (4) years from the date of Completion,
save as regards any alleged specific breach of which notice in writing has been
given to the Seller prior to that date.




8.

CONFIDENTIALITY




The Seller shall and shall procure that its officers, employees, agents and
advisors of each of them shall keep secret and confidential and not without the
prior written consent of the Purchaser disclose to any party or make use of for
its own purposes (otherwise than in the context  of  an  addition  to its
 general  experience,  knowledge  or expertise)  any  of  the confidential
 information, reports and  documents  received  by it relating  to any  Group
Company including, without limitation to the generality of the foregoing, all
trade secrets, know-how, data, customer lists and information, business plans
and forecasts, accounting and tax records and correspondence, save where
disclosure is required either by reason of . law or if the relevant information
comes to the public domain otherwise than by reason of the default of the Seller
or officers, employees, agents or advisors of any of them.




9.

PURCHASER'S DECLARATION




The Purchaser hereby declares and confirms that it has full knowledge of and is
satisfied that all  the accounting, financial  and  trading  positions,
 management  affairs,  and other affairs of the Company and the Purchaser hereby
waives and abandons its rights, if any, to request the Seller to give any
warranty, make any disclosure, procure any assistance or provide with any
information in respect of the Company for the Purchaser to carry out any due
 diligence  in  respect  of  the  above  matters  of  the  Company  prior  to
 Completion provided, however, that nothing in this Section 9 shall operate in
derogation  of Seller's warranty obligation set forth in Paragraph 5(A) and the
corresponding indemnification obligations set forth in Paragraph 5(E).




10.

NATURE OF AGREEMENT




(A)      This Agreement is personal to the parties and neither party may assign,
mortgage, charge or sublicense any of its rights hereunder, or sub-contract or
otherwise delegate any of its obligations  hereunder, except with the prior
written consent of the other party.




(B)

Nothing in this Agreement shall create, or be deemed to create, a partnership,
or the





relationship of principal  and agent, between the parties or any of them.




(C)      This Agreement and documents referred  to herein  contains  the entire
agreement between the parties with respect to its subject  matter (no party
having  relied on any representation or warranty  made by any other party which
 is not a term of this Agreement) and may not be modified except by an
instrument in writing signed by the parties and supersedes all and any  previous
agreements or  arrangements between  the  parties  hereto  or  any  of  them
relating  to the transactions contemplated hereby and all or any such previous
agreements or arrangements (if any) shall cease and determine with effect from
the date of execution of this Agreement.




(D)       If any provision of this Agreement is held to be invalid, illegal or
unenforceable, then such provision shall (so far as it is invalid, illegal or
unenforceable) be given no effect and shall be deemed not  to  be  included  in
 this  Agreement but  without  invalidating any  of  the remaining provisions of
this Agreement.  The parties shall nevertheless negotiate in good faith in order
to agree the terms of a mutually satisfactory provision, achieving so nearly as
possible the same commercial effect, to be substituted for the provision so
found to be invalid, illegal or unenforceable.




(E)       No failure or delay by any party in exercising any of its rights under
this Agreement shall be deemed to be a waiver thereof nor shall a waiver of a
breach of any provision of this Agreement be deemed to be a waiver of any
subsequent breach of the same or any other provision.




(F)

Time shall be of the essence in this Agreement.




11.

NOTICES AND SERVICE







(A)   Any  notice  or other  communication required  to be given  under  this
Agreement shall  be deemed  duly  served  if left at or  sent  by registered or
recorded  delivery  post, facsimile transmission or email correspondence to the
addresses, the fax numbers or email addresses set out in Clause  11(B) or to
such other address, fax number or email address as may have been last notified
in writing by or on behalf of the relevant party to the other parties hereto.
Any  such  notice  shall  be deemed  to be served  at the time when  the same
 is left at the address  of the party  to be served  and if served  by post on
the second  Business Day  next following the  day  of  posting.    Any  notice
 served   by facsimile transmission or  email correspondence  shall   be  deemed
  to  have   been  served   when  sent   provided   that  !he transmission was
confirmed as sent by the originating machine or computer, as applicable.




(B)

Each notice or other  communication given or made hereunder shall be in writing
and delivered or sent to the relevant party at its address, fax number or email
address set out below (or such other address, fax number or email  address as
the addressee has by five Business Days' prior written  notice specified to the
other parties):-





To the Seller




Name Address Attention Fax Number

Email Address

Leung, Kwok-wai Clifton




________________________




______________________

Clifton@sugarmade.com










To the Purchaser




Name Address Attention Fax Number

Email Address

Simple Earth Inc.

35 Amber Dr., San Francisco, CA 94131

Chief Executive Officer

____________________

farid@simpleearthpaper.com




With a copy to (which shall not constitute notice):




Name

Address

Niesar & Vestal LLP

90 New Montgomery Street, 9




Floor, San Francisco, CA




Attention Fax Number Email Address













12.

MISCELLANEOUS

94114

Gerald V. Niesar or Oscar E. Escobar

415.882.5400

gniesar@nvlawllp.com; oescobar@nvlawllp.com




(A)      This Agreement may be signed or executed in one or more parts and where
signed or executed in more than one part each part shall be deemed to constitute
an integral part of the one Agreement.




(B)      Each of the Parties shall pay its own costs, charges and expenses
incurred in connection with the negotiation, preparation and implementation of
tins Agreement.




13.

PROPER LAW AND JURISDICTION




This Agreement shall be governed by and construed and enforced in accordance
with Inc.  laws of the State of California, without reference to conflicts of
laws rules. The federal and





state courts located within San Francisco, California shall have exclusive
jurisdiction  to adjudicate any dispute arising out of-this Agreement.




AS WITNESS whereof this Agreement is entered into the day and year first above
written.














SIGNED by

the Seller

) /s/ Leung,  Kwok-wai Clifton

)

)

in the presence of:-

)

















































SIGNED by Ethan Farid Jinian

) /s/ Ethan Farid Jinian

)

for and on behalf of the Purchaser

)

)

in the presence of:-

)














Bill of Sale














Exclusive Supplier Agreement














Form of Convertible Promissory Note














Earned Payment Criteria













In each of the three fiscal years commencing after the Completion Date upon the
Purchaser achieving (a) an net income of US$9Million, US$10Million and
US$11Million in the fiscal year 2010, 2011 and 2012 respectively; and (b) an
average gross profit margin of not less than 6 per cent; and such earned payment
shall be due for payment 30 days after the filing of the annual financial
statements by the Purchaser in the each of the respective fiscal year;














MarketSource Companies Letter Agreement











May 1,2009




Letter of Agreement













This agreement is between The MarketSource Companies (TMS) located at 5425
Peachtree Parkway, Norcross, GA 30092 and Sugar Cane  Paper Company-Hong Kong
(SCPC-HK) and Sugar Cane Paper Company-Asia Ltd. (SCPC-A), located l6B, 8 Hart
Avenue, Tsimshatsui, Hong Kong, China.




Whereas The Sugar Cane Paper Company-Hong Kong is the parent company and
administrative arm of

The Sugar Cane Paper Company's administrative operations.

Whereas The Sugar Cane Paper Company-Asia is a wholly owned subsidiary of The
Sugar Cane Paper

Company-HK and is the manufacturing entity of SCPC-HK , manufacturing it's
bagasse paper products in

Taishan, China and California.

Whereas 1l1e MarketSource Company  (TMS) or it's associated  entity,
MarketSource Paper Company (MSPC) is a sales, marketing, and distribution
company, exclusively  representing and distributing bagasse­ based product for
SCPC-HK and/or SCPC-A.




Effective immediately, The MarketSource Companies is the exclusive distributor
 and agent of SCPC-HK and SCPC-A for all bagasse-based products, specifically
copy paper for all market channels  in North America, Central America and Europe
(US based companies).




Disagreement will be contingent on the ability for TMS to deliver a viable
customer of bagasse-based product (copy paper) that can purchase a significant
available amount of production capacity  of 8.5 x 11" and/or A4 size bagasse
based copy paper by the end of 2009, based on production  capacity of 11 metric
tons of US size and 21 MT of A4 size.




Price

Base price:

$2.60 per ream, FOB Shenzhen, China.

Price guarantee:

Not to exceed 5% year, with a 3 month notice in writing.




Capacity Guarantee (11st year - 2009)







Size

Composition

Capacity (annual rate)

8.5" X  II" (US)

100% re-cycled, 70% bagasse 30% bamboo

11K metric tons

A4

100% re-cycled,70% bagasse, 30% bamboo

21 K metric tons

8.5" X   I 1" (US-SF)

100% recycled

d 70% bagasse, 30% bamboo

IOK  metric tons







Other necessary requirements will be a mutual right to examine any agreements,
contracts or commitments to associated parties that are in place, or future
agreements, contracts or commitments that may be agreed to between associated
parties, customers, factory etc., for example, SCPC-HK and Guangdong Paper
Company (factory), TMS/Customer- or other Contracts.







Clifton Lueng

Chief Executive Officer

Sugar Cane Paper Company USA

Sugar Cane Paper Company Asia










           _______________________

Michael  Nilian

Chief Executive Officer

         The Market Source Companies

         MarketSource Paper Company



